Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of this 26
day of May, 2016, by and between ERBA Diagnostics, Inc., a Delaware corporation
(the “Company”), and Mohan Gopalkrishnan (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated effective as of June 1, 2014 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
in the manner set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby mutually agree as follows:

 

1.      Term. The term of the Employment Agreement shall be extended by seven
(7) months. Accordingly, Section 2 of the Employment Agreement is hereby deleted
in its entirety and replaced with the following:

 

“The Executive’s employment under this Agreement shall be for a term commencing
on the Effective Date and expiring on December 31, 2016 (the “Term”).”

 

2.     Base Salary. The annual base salary shall, effective as of June 1, 2016,
be increased from $230,000 to $300,000. Accordingly, the first sentence of
Section 3(a) of the Employment Agreement is hereby amended, effective as of June
1, 2016, to delete the dollar amount of “$230,000” and to replace it with the
dollar amount of “$300,000”.

 

3.     Miscellaneous. The validity, interpretation, construction and performance
of this Amendment shall be governed by the laws of the State of Florida, without
regard to its conflicts of law principles. Except as specifically amended by
this Amendment, the Employment Agreement shall remain unaffected and in full
force and effect.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Company and the Executive has duly executed this
Amendment as of the day and year first above set forth.

 

COMPANY:    

EXECUTIVE:

 

 

ERBA Diagnostics, Inc.,

 

a Delaware corporation

 

 

 

 

 

By: /s/ Suresh Vazirani             

/s/ Mohan Gopalkrishnan     

       Suresh Vazirani,

Mohan Gopalkrishnan

       Executive Chairman  

 

                               

 

 

 

 

 

                 

                               

             

 

 

 